Citation Nr: 0304002	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-07 917	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The veteran had recognized military service from September 1, 
1941 to September 14, 1942, and from April 13, 1945 to 
February 14, 1946.  He was a prisoner of war (POW) of the 
Japanese government from April 15, 1942 to September 14, 
1942.  The appellant is the widow of the veteran.  The 
veteran died in August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.  

The Board notes that an appeal to the Board consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201 
(2002).  A NOD must be filed within one year from the date of 
mailing of the notice of the determination.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002); see also, 38 C.F.R. § 20.201 
(2002).  The law also provides that ". . . questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 
2002).   

The Board notes that, by a March 1997 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In a letter 
from the appellant to the RO, dated in May 1997, the 
appellant requested information regarding the status of her 
claim.  In a June 1997 letter from the RO to the appellant, 
the RO incorrectly responded that the appellant's appeal had 
been docketed at the Board, and that it would be some time 
before her claim could be reviewed and decided.  In November 
1997, the appellant wrote a letter in which she expressed her 
desire to appeal.  In March 1998, the RO received a letter 
from the appellant and at that time, she stated that she did 
not accept the Board decision.  In this regard, the Board 
notes that, although in October 1999, the appellant's March 
1998 letter was stamped "Notice of Disagreement," the RO 
did not construe the appellant's letter as a timely NOD to 
the March 1997 rating decision.  In addition, the RO 
determined that because the appellant did not submit a timely 
NOD to the March 1997 rating decision, the March 1997 rating 
decision was final.  See 38 U.S.C.A. § 7105 (West 2002).  

Given that the appellant was incorrectly informed that her 
case had been sent to the Board, and that she subsequently 
expressed a desire to appeal and expressed her disagreement 
with the decision in her case, the Board will accept the 
appellant's March 1998 statement as a valid NOD in response 
to the March 1997 rating decision, which denied her claim for 
service connection for the cause of the veteran's death.  The 
decision below addresses the underlying claim.  


FINDINGS OF FACT

1.  The veteran died from cardio-respiratory arrest, 
secondary to cerebrovascular accident (CVA), which was 
secondary to hypertension.  Bronchopneumonia was listed as a 
contributory condition.  

2.  At the time of the veteran's death, service connection 
was in effect for the following:  (1) ischemic heart disease, 
diagnosed as hypertensive arteriosclerotic heart disease, and 
(2) helminthiasis.  The combined rating in effect at the time 
of the veteran's death was 40 percent.

3.  A service-connected disability, ischemic heart disease, 
diagnosed as hypertensive arteriosclerotic heart disease 
contributed substantially to the cause of the veteran's 
death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's original claim of 
service connection for the cause of the veteran's death.  The 
appellant maintains that the cause of the veteran's death, 
which was cardio-respiratory arrest secondary to 
cerebrovascular accident (CVA) secondary to hypertension, was 
due to the veteran's service-connected ischemic heart 
disease, diagnosed as hypertensive arteriosclerotic heart 
disease.  

In general, service connection may be granted for an injury 
or disease incurred in, or aggravated by, military service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death the evidence must show that a service-connected 
disability was either a principal or contributory cause of 
death.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

The veteran's death certificate indicates that he died in 
August 1996 at the age of 77.  According to the certificate 
of death, the cause of the veteran's death was cardio-
respiratory arrest, secondary to cerebrovascular accident 
(CVA), which was secondary to hypertension.  Bronchopneumonia 
was listed as a contributory condition.  At the time of the 
veteran's death, service connection was in effect for the 
following:  (1) ischemic heart disease, diagnosed as 
hypertensive arteriosclerotic heart disease, and (2) 
helminthiasis.  The combined rating in effect at the time of 
the veteran's death was 40 percent.

The veteran's service medical records are sparse and 
essentially consist of an Affidavit for Philippine Army 
Personnel, a Personal Record, Army of the Philippine, and a 
Report of Physical Examination of Enlisted Personnel Prior to 
Discharge, Release From Active Duty or Retirement.  The 
records are negative for any complaints or findings of CVA, 
hypertension, or bronchopneumonia.  

A private medical statement from Dr. P.D., dated in October 
1972, shows that at that time, Dr. D. diagnosed the veteran 
with the following:  (1) chronic pulmonary tuberculosis, and 
(2) hypertension.  

A private medical statement from Dr. A.V.B., dated in March 
1973, shows that at that time, Dr. B. diagnosed the veteran 
with pulmonary tuberculosis.  

In October 1979, the RO received private medical statements 
from Dr. F.C.A. and Dr. A.C.P., both dated in September 1979.  
The statements pertain to treatment for unrelated disorders 
and are negative for any complaints or findings of CVA, 
hypertension, or bronchopneumonia.  

A VA POW examination was conducted in July 1986.  At that 
time, the veteran was diagnosed with hypertensive 
arteriosclerotic cardiovascular disease.  

In September 1995, the RO received a private medical 
statement from Dr. A.M.D.R., dated in July 1995.  In the 
statement, Dr. R. indicated that the veteran had been 
hospitalized in October 1994 because of seizures, loss of 
consciousness, and high blood pressure of 200/110.  Upon 
admission, the diagnoses were the following:  (1) malignant 
hypertension, (2) cardiovascular disease with thrombosis, and 
(3) contusion hematoma at that left periorbital area, 
secondary to fall.  According to Dr. R., the veteran was 
hospitalized for two weeks.   

In September 1995, the RO received a private x-ray report, 
dated in December 1992.  The December 1992 report reflects 
that at that time, the veteran had an x-ray taken of his 
chest.  The x-ray was interpreted as showing the following:  
(1) cardiomegaly, left valve form, and (2) atheromatous 
aorta.  In September 1995, the RO also received a private 
medical statement from Dr. A.T.M., dated in November 1992.  
The statement pertains to an unrelated disorder and is 
negative for any complaints or findings of CVA, hypertension, 
or bronchopneumonia.   

In January 1996, the veteran underwent a VA examination.  At 
that time, he had a chest x-ray taken which was interpreted 
as showing arteriosclerotic cardiovascular disease, with 
cardiomegaly.  Following the physical examination and a 
review of the veteran's x-ray, the examiner diagnosed the 
veteran with hypertensive arteriosclerotic cardiovascular 
disease and cardiomegaly, Class III.  

A private medical statement from Dr. A.T.M., dated in October 
1996, shows that at that time, Dr. M. indicated that he had 
treated the veteran prior to his death.  Dr. M. stated that 
the veteran was bedridden and suffering from paralysis of the 
right side of the body, with inability to talk, difficulty in 
swallowing, difficulty in breathing, inflammation of the 
throat, fever, non-productive cough, chest pain, and 
constipation, which he attributed to cerebro-vascular 
accident (stroke), due to high blood pressure, with 
bronchopneumonia.  Dr. A.T.M. also submitted the veteran's 
treatment records from August 8, 1996, up to the time of the 
veteran's death on August 27, 1996.  The records show 
treatment for the above disorders.  According to Dr. M., the 
cause of the veteran's death was cardio-respiratory arrest 
due to cerebro-vascular accident, which was due to 
hypertension.  Dr. M. also listed bronchopneumonia as a cause 
of death. 

Based on a review of the evidence, the Board finds that, with 
resolution of doubt in  the appellant's favor, a grant of 
service connection for the cause of the veteran's death is 
warranted.  In this regard, the Board notes that, in the 
January 1996 rating action, the RO stated that a new 
amendment to the regulation 38 C.F.R. § 3.309(c) allowed for 
a grant of service connection for ischemic heart disease in 
former POW's who had uncontradicted evidence of localized 
swelling or edema during incarceration.  Thus, in that 
decision, the RO recognized that the veteran was diagnosed 
with hypertensive arteriosclerotic heart disease, and granted 
his claim for ischemic heart disease (diagnosed as 
hypertensive arteriosclerotic heart disease).  

In light of the above, given that the veteran's service-
connected disability has been characterized by the RO as 
including hypertensive arteriosclerotic heart disease, the 
Board concludes that the veteran's service-connected 
disability contributed materially to his death.  In this 
regard, the Board notes that the manner in which the veteran 
was service connected for his ischemic heart disease leads to 
the conclusion that hypertensive heart disease was in fact 
service connected.  This is so because the RO conceded that 
the ischemic heart disease in the veteran's case took the 
form of, and was diagnosed as, hypertensive arteriosclerotic 
heart disease.  

As previously stated, the veteran died of cardio-respiratory 
arrest, secondary to cerebrovascular accident (CVA), which 
was secondary to hypertension.  In light of the above, and 
the Board's finding that the veteran's hypertensive heart 
disease was service connected by the RO, and because this 
disability affected a vital organ which was in turn 
implicated in the processes that ultimately caused the 
veteran's death, a grant of service connection is warranted.  
38 C.F.R. § 3.312 (service-connected diseases involving 
active processes affecting vital organs must receive careful 
consideration as a contributory cause of death from the 
viewpoint of their debilitating effects).  In this case the 
effect of hypertensive heart disease cannot be overlooked.  
With reasonable doubt resolved in the appellant's favor, the 
Board concludes that service connection for the cause of the 
veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

